16 So. 3d 212 (2009)
James McHOLLAN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-579.
District Court of Appeal of Florida, Fifth District.
August 11, 2009.
James S. Purdy, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Barth v. State, 955 So. 2d 1115 (Fla. 2d DCA 2006).
PALMER, TORPY and EVANDER, JJ., concur.